Morse, J.
After the plaintiff had taught school for the defendant for about ten weeks under the following contract', he claims he was discharged without cause by the school officers:
“ It is hereby contracted and agreed between School District No. 6, of the township of Bennington, Shiawassee county, Michigan, and John T. Crane, a legally qualified teacher in said township, that the said John T. Crane shall' teach the school in said district for the term of twenty weeks, commencing the fifth of November, 1883.
“ And the said Crane agrees faithfully to keep a correct list of the pupils, and the age of each, attending school, and the number of days each pupil is present, and furnish the director of the district with a correct copy of the same at the close of the school; to observe and enforce the rules and regulations established by the district board.
“Said district board, in behalf of said district, agrees to keep the school-house in good repair, and provide the necessary fuel to keep the school-house in a comfortable condition, and to pay the said John T. Crane for his services as teacher, to be faithfully and truly performed and rendered, the sum of two hundred dollars, that sum being the amount they have both agreed on, to be paid on or before the first day of April, 1884; Provided, that in case said Crane shall *303be dismissed from the school by the board for gross immorality, or violation of this contract, or shall permit his certificate of qualification to expire, or shall have said certificate annulled or suspended by-the county board of examiners or other legal authority, he shall not be entitled to any compensation from and after such annulment, suspension, or dismissal.
“In witness whereof, we have hereunto set our names this twenty-second day of November, 1883.
“ George E. Martin,
“B. B. Hardy, and “ JonN T. Crane, Teacher.”
The plaintiff commenced suit in the recorder’s court in 'Corunna, declaring in assumpsit verbally upon the contract. The defendant pleaded orally the general issue, with notice -of recoupment, which notice is not set out in the record. Trial was had before a jury, who returned a verdict in plaintiff’s favor for $100.
The defendant appealed to the circuit, where, upon a trial, the jury also found in favor of the plaintiff, assessing his ■damages at $129.45.
The plaintiff based his right to recover upon this contract, .and for the whole twenty weeks, less the sum of eighty dollars, which had been paid him.
The defendant objected to the admission of the contract in evidence, on the ground that it was incumbent on the •plaintiff to show that the making of the contract was authorized by a resolution of the school board before it was competent to be received in the case.
The court overruled the objection, and admitted the contract, as being in itself prima facie evidence that it was executed by the moderator and director, under proper authority to do so.1
*304The plaintiff was also allowed, against the objection of defendant, to show who were acting as officers of the school district at the time the contract jwas made. He further presented his certificate as a teacher from the proper official, and testified that he taught the school ten weeks, and that during that time he received an order for sixty dollars, upon which he drew the money. A twenty-dollar order was also drawn, which was indorsed by plaintiff. Some dispute arose in the testimony as to the disposition of this order; the plaintiff claiming that he left the order in a scrap-book at the house of the director, Mr. Martin, who took it and got it cashed, and applied the proceeds upon plaintiff’s board-bill, without, his consent; and the director swearing that plaintiff turned it out to him in payment of board. As the jury did not allow the valúe of this order to the plaintiff, but treated it as a payment upon his claim, the discrepancy between the two-statements does not become material.
Both orders were drawn upon the assessor by the director, and countersigned by the moderator, and the assessor paid them without question.
The main defense of the district was founded upon the decision of this Court in Hazen v. Lerche, 47 Mich. 626.
The contract was not signed by the assessor, and the defendant offered to show that there was no resolution of record in the book containing the proceedings of the district board authorizing the making of this contract or the hiring of plaintiff; that there was no consultation of the three officers, or any two of them, at any time in relation to the hiring of plaintiff, and that they were not together when the contract was signed, and that there was no corporate action in relation to the execution of the contract or the hiring of plaintiff. The court excluded the offered evidence, upon which ruling error is assigned.
Testimony was also given upon the part of plaintiff tending to show that he performed his contract faithfully until discharged, after which he was ready and willing to perform, and that he was so discharged without just cause, and in violation of the contract. Evidence was introduced by de*305fendant tending to show that the plaintiff voluntarily left the school, and that he was incompetent and unfit as a teacher for several reasons.
The court submitted the case to the jury upon the theory that the plaintiff was entitled to recover upon the contract, if discharged without fault upon his part. He instructed them that if plaintiff voluntarily left the service of defendant he could only recover for the actual time employed in teaching ; and that if they found him to have been incompetent or unfit, or if he neglected the duties of a teacher, so that the success and usefulness of the school were impaired, then the officers had a right to discharge ■ him, and he could only recover for the actual time he taught.
He also charged them to deduct the eighty dollars as a payment from the contract price, which they did.
We think the circuit judge was right in his rulings upon the admission of testimony, and that he correctly stated the law to the jury in his charge.
It is not imperative that a contract of this kind shall be signed by all three of the officers. If, at a proper meeting, a majority should vote to employ a teacher, and contract with him, the other officer could not prevent the consummation of their action by refusing to sign the contract.
There might be other reasons, not interfering with the validity of such a contract, why one of the officers did not sign it. A contract signed by a majority of the board, therefore, is presumptively valid on its face, and the circuit judge did not err in.admitting it in evidence.
It was also competent to show, by parol proof, who were the officers of the district.
When it was admitted without any dispute that the plaint-; iff taught under this contract for ten weeks, with the sanction and consent of the officers, and that orders were drawn by the proper officers for his pay as such teacher, and cashed by the assessor, who did not sign the contract, without any objection, it became entirely immaterial what the book of record showed, or whether there was any corporate action in hiring him. or authorizing the contract. The defendant *306must be held not only estopped by the action of its officers from questioning the validity of the contract, but treated as having fully ratified and confirmed it.
School-district officers cannot be permitted by the law to enter into a written contract with a teacher, none of them denying its validity for ten weeks, or half the term, but recognizing it by making payments upon it, in which payments all join, and then, after the teacher, in the utmost good faith and reliance upon the contract, has taught that length of time, discharge him without cause, and plead in bar of his payment under the contract that they never met and consulted, nor took corporate action in hiring him, or made any record in a book of the execution of the contract.
It appears very clearly in this case that a majority of the school board assented to this contract in the first place, as evidenced by their executing it. It was afterwards ratified by all three of them. It was not necessary that there should be á direct proceeding with an express intent to ratify. “It may be done indirectly, and by acts of recognition or acquiescence, or acts inconsistent with repudiation or disapproval.” See Scott v. Methodist Church of Jackson, 50 Mich. 532, and cases there cited.
It was not necessary that' these three officers should formally meet together, pass a resolution confirming the contract, and record it, in order to ratify the action of the moderator and director in hiring the plaintiff and executing the contract sued upon. Their acts, in drawing and paying the orders without any demur or protest, was a sufficient recognition and approval of the contract. If the assessor had refused payment of the- first order drawn, the case might have come within the ruling of Hazen v. Lerche, 47 Mich. 626.1
*307But here the agreement was acted upon by everybody ■until other controversies arose, and then it was too late to take exception to the want of formalities in engaging the ¡teacher or' executing the contract.
We find no error in the proceedings. The judgment is .affirmed, with costs.
The other Justices concurred.

 Before offering the contract in evidence plaintiff testified as follows:
“I am acquainted with the officers of school district No. 6, of the township of Bennington. The last of October, 1883. was the first I saw •them about teaching the school. The contract was drawn up, I think, in November.” A paper was shown witness, and he testified that it was •the copy of the contract the director gave him. “ The signatures to ■that contract ave Geo. E. Martin and B. B. Hardy. Mr. Martin was the ■director and Mr. Hardy the moderator. It was signed by myself as teacher.”
The contract was then offered in evidence, and objected tó, as stated in the opinion, after which he testified, against defendant’s objection, who -composed the district board.


 In this case (as appears from the unprinted record) there was a written contract in the usual form, signed by the director and moderator and relator, who averred in his petition that he taught one month under said contract, and. received an order for thirty dollars on the assessor (the wages were payable at the end of each month), signed by the proper officers, and that he presented this order to the assessor for payment, which was refused on the ground that it was illegal. _